IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41551
                         Summary Calendar


HERBERT HERMAN FEIST,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:97-CV-547
                       --------------------
                           July 27, 1999

Before POLITZ, JOLLY, and STEWART, Circuit Judges.

PER CURIAM:*

     Herbert Feist, Texas prisoner # 318012, requests a

certificate of appealability (COA) to appeal the district court’s

denial of his motion to reinstate his 28 U.S.C. § 2254 federal

habeas petition challenging post-conviction administrative action

relating to his sentence.

     In In Re: Feist, No. 98-41176 (5th Cir. Oct. 20,

1998)(three-judge order), this court found that Feist need not

secure permission to file a habeas application "with respect to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41551
                                -2-

those issues challenging post-conviction, post-sentence

administrative actions relating to his sentence."   The district

court denied Feist’s motion to reinstate his habeas application

because there was no record of the October 20, 1998, order.

Although the district court was correct in noting that this order

did not appear on the docket sheet related to the case number sub

judice, requests for permission to file successive habeas

applications carry their own appeal numbers and are not linked to

district court case numbers.   As the district court did not

consider this court’s order in denying Feist’s motion to

reinstate, this court has no choice but to find that error was

committed.   Accordingly, a COA is GRANTED as to Feist’s single

claim.   See Sonnier v. Johnson, 161 F.3d 941, 945-46 (5th Cir.

1998).

     Additionally, the district court’s order denying Feist’s

motion to reinstate his § 2254 application is VACATED, and this

matter is REMANDED to the district court for additional

consideration in light of this court’s order, In Re: Feist, No.

98-41176 (5th Cir. Oct. 20, 1998).

     COA GRANTED; VACATED and REMANDED.